Case 1:18-cv-09874-GBD Document 50 Filed 04/01/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

___________________________________ X
LA TASHIA GAYLE, Civil Action No.:
18-CV-09874 (GBD)
Plaintiff,
-against- NOTICE OF MOTION TO
DISMISS AMENDED
CHILDREN’S AID COLLEGE PREP CHARTER SCHOOL, COMPLAINT AGAINST
CHILREN’S AID OF NEW YORK, CASEY VIER, fn Her DEFENDANT JACKSON
]ndividual and Ojj?cial Capacities, and DEVON JACKSON,
fn His lndividual and Ojj‘z`cfal Capacitz'es.
Defendants.
__________ __ _~__ ____X

 

PLEASE TAKE NOTICE, that upon the Declaration of Yale Pollack, dated April l, 2019,
the exhibits annexed thereto, the accompanying Memorandum of Law, and upon all the pleadings
and proceedings heretofore had herein, Defendant Devon Jaekson (“Jackson”), by his attorneys,
Law Oft`lces of Yale Pollack, P.C., Will move this Court before the Honorable George B. Daniels,
at the United States District Court, Southern Distriet of New YorkJ 500 Pearl Street, New Yorl<,
NeW York, on a date and time to be determined by the Court, for an Order, pursuant to Rule lZ(b)
of the Pederal Rules of Civil Procedure, dismissing the Sixth and Seventh Causes of Action
asserted against Jackson in Plaintiff La Tashia’s Amended Complaint based on their failure to State
a plausible claim against Jackson, together with an award of such other and further relief as this

Court may deem just, equitable and proper.

Dated:

TO:

Case 1:18-cv-09874-GBD Document 50 Filed 04/01/19 Page 2 of 2

Aprif l, 2019
Syosset, NeW York

All Parties (via ECF)

LAW OFFICES OF YALE POLLACK, P.C.

By:

 

Yale Pollack, Esq. "*
Ate‘omeysfor Defendanf Devon Jackson
66 Split Rock Road
Syosset, New York 11791
(516) 634-6340

